DETAILED ACTION
This Action is in response to Applicant’s response filed on 10/06/2021.  Claims 1-20 are still pending in the present application.  

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Liao (US 2017/0337682 A1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent 10,733,714 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are a broader version of the patented claims.  For example, claim 1 of the present application discloses “receiving a video with one or more first frames having a first resolution; generating one or more warped frames from the first frames based on a first type of motion compensation; generating one or more second frames having a second resolution, wherein the second resolution is of higher resolution than the first resolution, wherein each of the second frames having the second resolution is derived from the warped frames using a convolutional network.”  Similarly, claim 1 
Nonetheless, the removal of these limitations of the present application made the present claims a broader version of the patented claims.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), the claims of the present application are not patentably distinct from the patented claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanaev (US 9,230,303 B2) in view of Liao (US 2017/0337682 A1).

Consider claims 1 and 11, Kanaev discloses a method, comprising: 
[claim 11: a receiver (col. 8, lines 52-58), first resolution compensation device (col. 8, lines 52-58) and a multi-image spatial super resolution device (col. 8, lines 52-58)]
receiving a video with a first plurality of frames having a first resolution; (col. 2, lines 20-32; image resolution enhancement to real life video sequences)
(abstract; A forward warping operator provide motion compensation between the frames.)
generating a second plurality of frames having a second resolution, wherein the second resolution is of higher resolution than the first resolution, wherein each of the second plurality of frames having the second resolution (col. 4, lines 33-50; Super-resolution reconstruction is an inverse problem the goal of which is to recreate a higher resolution image from the sequence of low resolution images.) is derived from a subset of the plurality of warped frames (see formula 2, where Wn is the warping matrix that described scene motion) 
Kanaev fails to disclose a convolutional network. 
In related art, Paluri discloses a convolutional network.  (see at least figure 17; paragraph 115; As shown in FIG. 17, the image patches extracted from the higher resolution fixed image and the image patches extracted from the higher resolution moving image are input to a trained deep neural network.  The image warping is executed on a higher resolution.  The best action is selected and the higher resolution moving image is warped based on the selected action, which results in movement of one or more of the landmark positions.)
Therefore, it would have been obvious to one or more skill in the art before the effective filing date to incorporate the teachings of Liao into the video super resolution of Kanaev for effective image registration using an intelligent artificial agent.

claims 4 and 14, Kanaev, as modified by Liao, discloses the claimed invention wherein a second resolution comprises using a deep CNN wherein the layers deploy a 3D convolutional operator.  (Liao: figure 6)

Consider claims 5 and 15, Kanaev, as modified by Liao, discloses the claimed invention wherein generating one or more third frames having the second resolution based on a second type of motion compensation.  (abstract; A forward warping operator and a backward warping operator can be generated between the reference frame and each of the one or more associated frames in a warping module. The forward warping operator and the backward warping operator provide motion compensation between the frames.)

Allowable Subject Matter
Claims 2-3, 6-10, 12-13 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art Directed to State of Art
Kobayashi (US 2018/0144485 A1) is relevant prior art not applied in the rejection(s) above.  Kobayashi discloses a method of calculating an optical flow as a set of motion vectors of the respective pixels using pyramid processing generally inputs an optical flow at a level at which the resolution is low and calculates an optical flow at a level of interest.


Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665